COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-402-CR

HILLARY ANN HOLLAND                                               APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ----------

      FROM COUNTY CRIMINAL COURT NO. 9 OF TARRANT COUNTY

                                    ----------

                         MEMORANDUM OPINION 1
AND JUDGMENT
                                    ----------
      We have considered the appellant's “Motion To Dismiss.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received

this motion, we grant the motion and dismiss the appeal. See id.; Tex. R. App.

P. 43.2(f).
                                                 PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 21, 2010


      1
           See Tex. R. App. P. 47.4.